DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Applicant’s election without traverse of Claims 12-15 in the reply filed on 11/12/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation at least one mixing device, and the claim also 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pullman et al. (U.S. Patent Pub. No. 2017/0028366).
Regarding claim 1, Pullman et al. discloses a metering and mixing system (figure 6, reference #500) having at least one mixing device (figure 6, reference #10), which has at least one mixing container (figure 1, reference #20) with a receiving region for receiving a mixing product (figures 6 and 7, reference #22), and at least one mixing unit for mixing the mixing product which is in the mixing container (figure 6, reference #28a), with at least one first metering device (figure 6, reference #513, 515, 517 and 519) which has at least one first metering container having a receiving region for receiving a first mixing product component (figure 6, reference #513; [0033]) and at least one conveying unit for 
Regarding claim 2, Pullman et al. discloses wherein the at least one metering unit is capable to supply the second mixing product component from the second metering container to the conveying unit (figure 6, reference #523 and 529 supplies product A to reference #517 and 519 (part of conveying unit); [0036]).
Regarding claim 3, Pullman et al. discloses wherein the at least one conveying unit is configured in at least one mixing section of the conveying unit for mixing the first mixing product component and the second mixing product component (figures 6 and 7, reference #519 and 521).
Regarding claim 4, Pullman et al. discloses wherein the at least one conveying unit has a guide channel and a conveying tool which is driven in rotation in the guide channel (figure 7, reference #515 and 521 (conveying tool) and reference #519 and walls shown surrounding reference #515 being guide channel, not labeled).
Regarding claim 5, Pullman et al. discloses wherein the conveying tool of the conveying unit is constructed as a mixing tool in the at least one mixing section of the conveying unit (figure 7, reference #521; [0036]).
Regarding claim 6, Pullman et al. discloses wherein the conveying tool of the conveying unit is constructed as a metering screw in a metering section of the conveying unit different from the mixing section of the conveying unit (figures 6 and 7, reference #515; [0033]).
Regarding claim 7, Pullman et al. discloses wherein the guide channel of the conveying unit has an inner diameter which is in a mixing section of the conveying unit increased with respect to the metering section (figure 7, diameter reference #519 increased with respect to diameter of guide channel of conveying unit in area of reference #515).
Regarding claim 8, Pullman et al. discloses wherein the at least one metering unit is formed by a conveying unit (figure 6, reference #523 and 529) and has a guide channel (figure 6, reference #523) and a conveying tool (figure 6, reference #529), wherein the guide channel of the metering unit opens in a central region into the guide channel of the conveying unit (figure 6, reference #523 opens into area of reference #517 which is central region of guide channel).
Regarding claim 9, Pullman et al. discloses wherein a maximum conveying power of the conveying unit is substantially greater than a maximum conveying power of the metering unit (figure 6, reference #515 and 529; [0033]; [0038] (as paragraph [0038] states, size of auger determines conveying power and since reference #515 is substantially greater than reference #529, it is capable of having a substantially greater maximum conveying power)).
Regarding claim 10, Pullman et al. discloses wherein the first metering device and/or the second metering device is/are formed by a gravimetric screw feeder (figure 6, reference #515 and 529; [0033]; [0038]).
Regarding claim 11, Pullman et al. discloses a control and/or regulation unit which is configured for synchronously controlling and/or regulating the first metering device and the second metering device ([0036]-[0037]).
Regarding claim 16, Pullman et al. discloses wherein the conveying tool of the conveying unit is constructed as a mixing tool in the at least one mixing section of the conveying unit (figure 7, reference #521; [0036]).
Regarding claim 17, Pullman et al. discloses wherein the guide channel of the conveying unit has an inner diameter which is in a mixing section of the conveying unit increased with respect to the metering section (figure 7, diameter reference #519 increased with respect to diameter of guide channel of conveying unit in area of reference #515).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774